TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00601-CR


                           Charles Christopher Lancaster, Appellant

                                                  v.

                                   The State of Texas, Appellee


    FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
           NO. 10,208, HONORABLE H.R. TOWSLEE, JUDGE PRESIDING


                             MEMORANDUM OPINION


               Appellant Charles Christopher Lancaster was convicted of aggravated kidnapping and

burglary of a habitation. The trial court has certified that appellant waived his right to appeal. See

Tex. R. App. P. 25.2(a)(2). We therefore dismiss the appeal and all pending motions. Tex. R. App.

P. 25.2(d); see Cooper v. State, 45 S.W.3d 77, 83 (Tex. Crim. App. 2001); Whitt v. State, 45 S.W.3d
274, 275 (Tex. App.—Austin 2001, no pet.).



                                               ___________________________________________

                                               David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Henson

Dismissed

Filed: February 13, 2009

Do Not Publish